OPINION — AG — (1) IN THE EVENT OF THE ABSENCE, DEATH OR REMOVAL OF A COUNTY OFFICER, AND UNDER THE PROVISIONS OF 19 O.S.H. 179.7(B), THE FIRST OR CHIEF DEPUTY OR ASSISTANT OF SAID OFFICER HAS THE AUTHORITY AND DUTY TO CARRY ON THE DUTIES OF THE OFFICE DURING THE ABSENCE OF THE PRINCIPAL OFFICER UNTIL A SUCCESSOR HAS BEEN DULY QUALIFIED. (2) THE BOARD OF COUNTY COMMISSIONERS MAY REQUIRE A DEPUTY OR ASSISTANT OF A COUNTY OFFICER TO EXECUTE A BOND ONLY WHEN SAID BOARD IS AUTHORIZED TO DO SO BY STATUTE.  (3) THE FIRST OR CHIEF DEPUTY OR ASSISTANT IS REQUIRED TO EXECUTE  BOND ONLY WHEN, (A) SUCH BOND IS REQUIRED BY EXPRESS STATUTE (B) WHEN (AS IN CASE OF DEPUTY COUNTY TREASURERS, UNDER 19 O.S.H. 674) THE BOARD OF COUNTY COMMISSIONERS IS EXPRESSLY AUTHORIZED TO REQUIRE SUCH DEPUTY TO EXECUTE A BOND AND THE COUNTY COMMISSIONERS HAVE MADE SUCH REQUIREMENT (C) WHEN (IN THE CASE OF DEPUTY COUNTY ASSESSOR UNDER 68 O.S.H. 55) THE PRINCIPAL OFFICER IS EXPRESSLY AUTHORIZED TO REQUIRE SUCH DEPUTY TO EXECUTE BOND AND THE PRINCIPAL OFFICER HAS MADE SUCH REQUIREMENT. (4) THE FIRST DEPUTY OR ASSISTANT IS NOT ENTITLED TO DRAW THE SALARY PROVIDED BY LAW FOR THE PRINCIPAL OFFICER, DURING THE ABSENCE OF THE PRINCIPAL OFFICER. (5) WE ARE NOT AWARE OF ANY STATUTE WHICH EMPOWERS ANY PUBLIC OFFICER OR AGENCY OTHER THAN A BOARD OF COUNTY COMMISSIONERS TO FILL A VACANCY IN A COUNTY OFFICE REGARDLESS OF THE FACT THAT SUCH VACANCY MAY BE PROLONGED FOR SEVERAL MONTHS. CITE: OPINION NO. SEPTEMBER 21, 1937 — ECKLER, 19 O.S.H. 154, 19 O.S.H. 674 (RICHARD HUFF)